EXHIBIT 10.5

 

SECOND AMENDED AND RESTATED JOINT ADDENDUM TO SECURITY AGREEMENT (DEPOSIT
ACCOUNTS) AND SECURITY AGREEMENT (SECURITIES ACCOUNT)




THIS SECOND AMENDED AND RESTATED JOINT ADDENDUM, dated as of April 17, 2009, is
attached to and made a part of that certain (i) Security Agreement: Securities
Account executed by SUNPOWER CORPORATION ("Debtor") in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank"), dated as of March 18, 2008 (the "Securities
Agreement") and Amended and Restated Security Agreement (Deposit Accounts)
executed by SUNPOWER CORPORATION ("Debtor") in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank"), dated as of April 17, 2009 (the “Deposit
Agreement”), and amends and restates the Amended and Restated Addendum to the
Securities Agreement dated as of May 19, 2008.  The Securities Agreement and the
Deposit Agreement are referred to collectively as the “Agreement.”  Capitalized
terms used herein and not defined in the Agreement shall have the respective
meanings ascribed to them in the Credit Agreement as defined below


The following provisions are hereby incorporated into the Agreement:


1.           Securities Account Activity.  So long as no Event of Default
exists, Debtor, or any party authorized by Debtor to act with respect to the
Securities Account, may (a) receive payments of interest and/or cash dividends
earned on financial assets maintained in the Securities Account, (b) subject to
the limitations in this Addendum (and, unless and until Bank sends notice
pursuant to Section 3.3 of the Securities Account Control Agreement dated March
18, 2008, notwithstanding any provision to the contrary in said Securities
Account Control Agreement), withdraw Collateral, and (c) trade financial assets
maintained in the Securities Account.  Without Bank's prior written consent,
except as permitted by the preceding sentence, neither Debtor nor any party
other than Bank may withdraw or receive any distribution of any Collateral from
the Securities Account.


2.           Required Collateral Value.  Debtor shall at all times maintain the
Required Collateral Value.  The “Required Collateral Value” means the aggregate
of:


(a)  with respect to L/C Line Exposure arising from Dollar-denominated Letters
of Credit, (i) Dollars in the U.S. Deposit Account and/or assets in the
Securities Account with a Collateral Value, in either case, equal to 100% of
such Exposure, and/or (ii) the Dollar Equivalent Amount of Approved Currency
(other than Dollars) in the Multi-currency Accounts and/or assets in the
Securities Account with a Collateral Value equal to 110% of such Exposure to the
extent not covered by Dollars or assets as described in clause (i) hereof; and


(b)  with respect to L/C Line Exposure arising from Approved Currency (other
than Dollar)-denominated Letters of Credit, (i) Approved Currency (of the same
type as the Letter(s) of Credit giving rise to the L/C Line Exposure) in the
Multi-currency Accounts equal to 100% of such Exposure, and/or (ii)  other
Approved Currency in the Multi-currency Accounts, Dollars in the U.S Deposit
Account and/or assets in the Securities Account with a Collateral Value, in all
cases, equal to 110% of the aggregate Dollar Equivalent Amount of such Exposure
to the extent not covered by Approved Currency in the Multi-currency Accounts as
described in clause (i) hereof.


In determining the Required Collateral Value, (x) Dollars in the U.S. Deposit
Account shall be applied first to L/C Line Exposure arising from
Dollar-denominated Letters of Credit, (y) Applicable Currency (other than
Dollars) in the Multi-currency Accounts shall be applied first to
 
 
-1-

--------------------------------------------------------------------------------

 
L/C Line Exposure arising from Letters of Credit denominated in such Applicable
Currency, and (z) no asset (whether Dollars, any other Applicable Currency or
assets in the Securities Account) shall be counted more than once.  Further,
Debtor understands that Bank will not consider the Collateral Value of the
Securities Account unless and until Debtor has at least the Dollar Equivalent
Amount of $100,000,000.00 in the U.S. Deposit Account and/or the Multi-currency
Accounts.  If the $100,000,000.00 balance condition in the preceding sentence is
satisfied and the Required Collateral Value, for any reason and at any month end
(as reflected in the monthly Securities Account statement issued by Wells
Capital Management Incorporated) is less than the amount required hereunder,
Debtor shall, within 3 business days after Bank’s demand, deposit additional
assets of a nature satisfactory to Bank into the Securities Account, Dollars
into the U.S. Deposit Account and/or other Approved Currency into the
Multi-currency Accounts, in any case in amounts or with values sufficient to
achieve the Required Collateral Value.  So long as the Required Collateral Value
is satisfied by balances maintained in the U.S. Deposit Account and/or the
Multi-currency Accounts, Debtor shall have no obligation to maintain Collateral
in the Securities Account.


3.           ”Collateral Value" means the percentage set forth below of the
lower of the face or market value, or the lower of the face or redemption value,
as appropriate, for each type of investment property held in the Securities
Account at the time of computation, with such value and the classification of
any particular investment property in all instances determined by Bank in its
sole discretion, and excluding from such computation all WF Securities and
Collective Investment Funds.  Notwithstanding the foregoing, Bank shall exclude
from the determination of Collateral Value, at Bank's sole discretion (a) any
stock with a market value of $10.00 or less, and (b) all investment property
from an issuer if Bank determines such issuer to be ineligible:


Listed Money Market (MM)
95%
U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities =/< 5 years
90%
U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities > 5 years, but =/< 10 years
85%
U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities > 10 years
80%
High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities =/< 5 years
85%
High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities > 5 years, but =/< 10 years
80%
High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities > 10 years
75%
Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities =/< 5 years
75%
Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities > 5 years, but =/< 10 years
70%
Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities > 10 years
65%
A1 and P1 Graded Commercial Paper
85%
MUTUAL FUNDS:
 
Short Term Corporate Taxable Bond
90%
Short Term Municipal Bond
90%
Short Term U.S. Taxable Bond
90%

 
 
-2-

--------------------------------------------------------------------------------

 
Intermediate Term Municipal Bond
85%
Intermediate Term Corporate Taxable Bond
85%
Intermediate U.S. Taxable Bond
85%
General U.S. Taxable Bond
80%
Long Term U.S. Taxable Bond
80%
Long Term Corporate Taxable Bond
75%
General Municipal or Insured All Maturities or Single State Bonds
75%



 
 
-3-

--------------------------------------------------------------------------------

 
4.           Exclusion from Collateral.  Notwithstanding anything herein to the
contrary, the terms "Collateral" and "Proceeds" do not include, and Bank
disclaims a security interest in, all WF Securities and Collective Investment
Funds now or hereafter maintained in the Securities Account.


5.           "Collective Investment Funds" means collective investment funds as
described in 12 CFR 9.18 and includes, without limitation, common trust funds
maintained by Bank for the exclusive use of its fiduciary clients.


6.           "WF Securities" means stock, securities or obligations of Wells
Fargo & Company or of any affiliate thereof (as the term affiliate is defined in
Section 23A of the Federal Reserve Act (12 USC 371(c), as amended from time to
time).


7.           Limitation on Indebtedness.  Notwithstanding anything in this
Agreement to the contrary, the obligations secured hereby are limited to all
present and future Indebtedness of Debtor to Bank arising under or in connection
with the Letter of Credit Line and all Letters of Credit issued thereunder, as
such terms are defined in a Credit Agreement dated as of March 20, 2009 between
Bank and Debtor (as amended, extended or renewed – the “Credit Agreement”).


8.           Events of Default.  The occurrence of any of the following shall
constitute an "Event of Default" under this Agreement: (a) any defined event of
default, under the Credit Agreement, as defined above; (b) any representation or
warranty made by Debtor herein shall prove to be incorrect, false or misleading
in any material respect when made; (c) Debtor shall fail to observe or perform
any obligation or agreement contained herein; or (d) any impairment of the
rights of Bank in any Collateral or Proceeds, or any attachment or like levy on
any Collateral or Proceeds.




IN WITNESS WHEREOF, this Addendum has been executed as of the date indicated
above.


 
                                                                     

 SUNPOWER CORPORATION    
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
/s/Dennis V. Arriola 
   
/s/ Matthew A. Servatius
 
 
   
 
 
Title SVP & CFO  
   
Title Vice President  
 